Citation Nr: 1707178	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-42 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a cervical fracture.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cervical fracture disability does not show symptomatology revealing unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals of a cervical fracture have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5235 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.321, 3.326(a) (2016).

VA sent the Veteran a content appropriate notice letter in August 2008 for the increased rating of the residuals of a cervical fracture claim.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran has been afforded VA examinations in October 2008 and December 2009.  The examiners provided medical opinions considering the Veteran's prior medical history, lay statements, and described the disability with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different rating during the course of the appeal, the assignment of staged ratings would be necessary.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court of Appeals for Veteran's Claims held that "[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."  As can be seen in the above description of Diagnostic Code 5235, there is not an explicit statement indicating how the Board should treat the ameliorative effects of medication on the Veteran's GERD.  Thus, pursuant to Jones, the Board may not deny entitlement to a higher disability rating based on the fact that the Veteran's use of medication lessens his symptoms.  Accordingly, the Board must determine what the Veteran's symptoms would be, absent his use of medication.

The Veteran's cervical fracture disability has been assigned a 40 percent rating under Diagnostic Code 5235.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.

Note (1) directs the adjudicator to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1).

Further, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the coastal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (5).  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. at Note (6).  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (32d ed.2012).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional impairment.  The Court of Appeals for Veteran's Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups or pain.  DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2016).  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Factual Background

Historically, the Veteran's cervical fracture disability was reduced from 100 percent disabling to 40 percent disabling in June 1990.  Prior to September 26, 2003, disabilities manifested by limitation of motion in the thoracic (dorsal) and lumbar spine were evaluated separately in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2002).  Under the VA regulations in place since September 2003, diseases and disorders of the thoracic and lumbar spine are rated together under the General Rating Formula for Diseases and Injuries of the Spine.  The only distinction now made is with the adjacent cervical segment; it is still permissible to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242, Note (6).  Thus, assigning separate ratings for thoracic and lumbosacral segments would violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14, see also Estaban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran initiated a claim in July 2008 asserting the symptoms from his service-connected cervical fracture disability had increased thus warranting a rating in excess of 40 percent disabling.

VA Treatment records from August 2005 to June 2008 reveal that the Veteran exhibited symptoms consistent with pain in his lower back occasionally causing numbness and tingling down his arms and radiating to his legs.  He reported occasionally falling along with an occasional electro shock sensation down his back and arms.  Sneezing caused him to sometimes lose the use of his arms and caused a throbbing pain down his arms.  The Veteran continuously wore a back brace and was diagnosed with disc disease of the L5-S1. 

In October 2008, the Veteran was afforded a VA examination of the spine.  
He stated that he continued to utilize a back brace and could not walk on uneven ground due to occasionally falling.  Medications prescribed for him included Gabapentin, Tramadol and Trolamine.  The Veteran further reported that he was unable to wash below his knees, he was restricted to using the shower to bathe as opposed to the bathtub, and he was unable to dress his lower body due to pain and stiffness of the lower back.  The examiner observed that the Veteran had neck and low back pain which radiated to both upper extremities.  The Veteran's range of motion were:  flexion 0 to 40 degrees out of 45; extension 0 to 45 degrees out of 45; left lateral and right lateral 0 to 30 degrees out of 45; left lateral rotation is 0 to 60 degrees out of 80 degrees; and the right lateral was 0 to 60 degrees out of 80 degrees.  There were also no objective medical findings of ankylosis during the examination.

Private treatment records from March 2009 to May 2009 revealed that the Veteran continued to experience back pain even though he was on medication and utilized a Transcutaneous Electrical Nerve Simulation (TENS) unit.  A March 2009 treatment record annotated Magnetic Resonance Imaging (MRI) results that showed multilevel degenerative joint disease.  However, a VA neurosurgeon did not feel the Veteran was a candidate for surgery.

The Veteran was afforded a second VA examination for his back in December 2009.  He continued to report increased pain symptoms along with electric shocks that caused him to lose control of his body resulting in him occasionally falling down.  Moreover, the Veteran described tingling bilaterally when he bent his neck forward and numbness in his limbs after he sneezed.  Additionally, he continued to utilize a back brace.  Medications prescribed at the time were Gabapentin, Hydrocodone and Cyclobenzaprine.  The examiner recorded that there were no signs of cervical or thoracolumbar ankylosis and imaging results dated January 2005 showed mild anterior compression of vertebral body C5 and to a lesser extent C4 as dictated with a mild to moderate degenerative joint disease (DJD) at C3-C4 and C4-C5.  Range of motion was reported as flexion 0 to 40 degrees out of 45; extension 0 to 25 degrees out of 45 degrees; left lateral flexion 0 to 25 degrees out of 45; left lateral rotation 0 to 40 degrees out of 80 degrees; right lateral flexion 0 to 25 degrees out of 30 degrees; right lateral rotation 0 to 40 degrees out of 80 degrees.  The diagnosis was cervical fracture C4-C5, remote history, with central cord syndrome residuals of moderate DJD and mild bony impingement on the intervertebral foramina C4-C5 and C5-C6 on the right per X-ray.  

A private treatment Mental Health Assessment in October 2013, reported that the Veteran was likely to miss 3 or more days of work per month due to his mental health problems.  Additionally, he would need to leave early three or more times per month and would have difficulty focusing throughout the work day.  Lastly, the Veteran would frequently decompensate when subjected to work pressures.

In March 2014, a private doctor conducted an assessment of the Veteran opining that the Veteran's service-connected medical conditions significantly impacted his social and occupational functioning.  At the time of the assessment the Veteran reported chronic depression, sleep problems, disturbances in motivation, poor concentration, irritability and headaches.  He further indicated that his twenty year-old son was taking care of him.  The examiner concluded "that it is more likely than not that the Veteran's psychological condition is due to his service-connected cervical fracture and significantly impacts his ability to perform gainful employment.  It is further concluded that the veteran's mental condition was present at this level of severity when his claim for compensation was filed on June 20, 2012." 

The Veteran received an unfavorable decision in regard to his application for Social Security Benefits in June 2009.  The claim had been based on the Veteran's cervical disability.

VA treatment records from June 2013 to December 2015 reflect that the Veteran continued to have neck pain and low back pain.  In a June 2013 treatment record the Veteran stated he was abusing alcohol to control his back pain.  Subsequently, in February 2015 although the Veteran continued to experience back pain he indicated that he had stopped abusing alcohol.  The Veteran also indicated during the treatment that he had not fallen in the last twelve months.  

Lastly, the Veteran was afforded a VA examination for mental health in March 2016.  The Veteran was noted to self-medicate with alcohol and the examiner concluded that the Veteran manifested occupational and social impairment with reduced reliability and productivity.  Following the VA mental health examination an RO decision in March 2016 granted the Veteran service-connection for Depressive Disorder and Alcohol Use Disorder at 50 percent disabling effective October 2, 2012.

Analysis

After review of the evidence, the Board finds that a rating in excess of 40 percent for residuals of a cervical fracture is not warranted.  The pertinent medical and lay evidence of record, to include VA examinations of the spine in October 2008 and December 2009, does not reflect that the Veteran's service-connected cervical fracture disability has not manifested with unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine to warrant a rating in excess of 
40 percent.  Indeed, the both the VA examination report noted above, examined for, but found no signs of ankylosis in any area of spine.  As such, a rating in excess of 40 percent disabling is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235.  

Here, the Veteran is receiving the maximum 40% schedular rating for limitations on range of motion for a veteran who does not have evidence of ankylosis.  Even assuming there was a problem in examination findings or the application of DeLuca and Mitchell, the Board finds that such error is harmless because the Veteran cannot obtain a higher schedular rating under the DCs for limitation in motion based on pain or flare-ups.

The Board has also considered whether a higher rating is warranted under an alternate diagnostic code.  However, the Veteran has not been diagnosed with intervertebral disc disease and, in any event; the evidence does not reflect any incapacitating episodes related to his cervical fracture disability.  Therefore, a higher evaluation under Diagnostic Code 5235 is not available.

The Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1).  The Board finds that the preponderance of the evidence is against a separate rating for an associate neurological abnormality.  In this regard, there were no neurologic abnormalities noted at the time of the October 2008 and December 2009 VA examinations.  A March 2009 private treatment record, in between those VA examination, noted that the Veteran sometimes had pain in his neck that radiates down his left arm.  Sensory and reflex testing at the December 2009 VA examination was normal.  Additionally, a February 2015 VA treatment record reflects that the Veteran had chronic, throbbing pain (at a level of 8), but it did not radiate.  Thus, the Board finds that a separate evaluation for additional neurological disability is not warranted.  

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's cervical disability warranted a rating in excess of 40 percent or a separate rating.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Extra-schedular Consideration

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's cervical fracture disability are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

In this case, the Board finds that the schedular evaluation is adequate. The medical and lay evidence reflects that the Veteran suffers from pain in cervical spine with some functional loss as a result.  This functional loss has been captured by the current ratings as described above.  The Board also notes that the Veteran and his representative have not alleged during the appeal period that this evaluation is inadequate for distinct symptomatology nor have they stated that exhibited symptomatology is exceptional in some way or manifests itself in an otherwise unusual disability picture.  Accordingly, referral for extraschedular consideration is not for application here. 

Regarding collective impact, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds such is the case here and it will not be discussed.


ORDER

Entitlement to an increased rating in excess of 40 percent for residuals of a cervical fracture is denied.


REMAND

Following the certification of the appeal to the Board an RO decision in March 2016 granted the Veteran service-connection for Depressive Disorder and Alcohol Use Disorder at 50 percent disabling.  The Board notes that the RO has not addressed the Veteran's employability now that he has multiple service-connected disabilities.  On remand, the AOJ is to obtain opinions from the appropriate specialists (mental health and orthopedic) regarding the functional impairment caused by the Veteran's service-connected disabilities.  

Additionally, all treatment records should be updated prior to obtaining the comments from the clinicians.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from December 2015 to present.

2.  After the completion of #1, provide the claims file to experts in mental health and neurosurgery to provide comment on the functional impairment caused by the Veteran's service-connected depressive disorder and cervical spine.  The examiner is to review the claims file to become familiar with the pertinent medical history and status of each disability.  In doing so, the clinician is to note the Veteran's education as well as his past work experience.  

3.  If the Veteran is found unable to maintain substantially gainful employment by the examiner and does not meet the schedular requirements for TDIU under § 4.16(a) at any time during the appeal period (since July 2008), refer the matter of entitlement to a TDIU to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


